Citation Nr: 0027512	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  97-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy with 
hypercholesterolemia and musculoskeletal chest pain.

2.  Entitlement to service connection for fibromyalgia of the 
shoulders and neck.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to a higher evaluation for chronic low back 
disorder, currently evaluated as 10 percent disabling.

5.  Entitlement to a higher evaluation for maxillary 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had over 20 years of military service.  He 
retired from active duty on February 28, 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision which, in pertinent 
part, granted service connection and assigned a 10 percent 
disability evaluation for chronic low back disorder.  Service 
connection for cardiomyopathy, GERD, sinusitis, 
hypercholesterolemia and musculoskeletal chest pain was 
denied.  The veteran timely completed an appeal with respect 
to these issues.

Following additional development, the Los Angeles RO granted 
service connection and assigned a noncompensable disability 
evaluation for maxillary sinusitis in a May 1998 rating 
decision.  Service connection for fibromyalgia of the 
shoulders and neck was also denied.

The Board accepts the veteran's July 1998 VA Form 9 as a 
timely filed notice of disagreement with respect to the 
"down-stream" issue of the compensation level assigned for 
maxillary sinusitis and the denial of service connection for 
fibromyalgia.  See Grantham v. Brown, 114 F.3d 1156 (1997); 
see also Tomlin v. Brown, 5 Vet. App. 355, 358 (1993) (the 
statutory provisions of 38 U.S.C.A. § 7105 do not impose 
technical pleading requirements).

The veteran's claims folder was transferred to the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO) VARO.  The veteran was granted a 10 
percent rating for maxillary sinusitis in an April 2000 
rating decision.  Following reissuance of a supplemental 
statement of the case in June 2000, which addressed the 
maxillary sinusitis and fibromyalgia claims, the veteran's 
representative timely perfected an appeal with respect to 
these issues in its statement received on June 30, 2000.  See 
38 C.F.R. § 20.302(c) (1999); see also VAOPGCPREC 9-97 
(1997).

In the July 2000 Informal Hearing Presentation, the veteran's 
representative raised a claim of entitlement to service 
connection for residuals of a fracture of the proximal 
interphalangeal (PIP) joint of the 5th right finger.  This 
issue has not been properly developed, is not inextricably 
intertwined with the issues on appeal, and is referred to the 
RO for appropriate action.  See Kellar v. Brown, 6 Vet. 
App. 157 (1994).  

The veteran's claims of entitlement to service connection for 
GERD and a higher disability evaluation for maxillary 
sinusitis are the subject of the 'REMAND' appended to the end 
of this decision.


FINDINGS OF FACT

1.  No competent medical evidence has been presented or 
secured showing a causal relationship, or nexus, between the 
veteran's military service and any current cardiomyopathy 
with hypercholesterolemia and musculoskeletal pain, and any 
fibromyalgia of the shoulders and neck.

2.  Service medical records (SMRs) show that the veteran's 
back disorder was primarily manifested by complaints of 
chronic low back pain with no more than slight limitation on 
forward flexion during active duty service.

3.  The veteran's March 1996 VA examination indicated that 
his low back disorder was still primarily manifested by 
complaints of chronic low back pain with no more than slight 
limitation on forward flexion anterior flexion.  There was no 
clinical evidence of significant muscle spasms and straight 
leg raising was essentially negative.

4.  The veteran's low back symptomatology, as shown on VA 
examination in August 1997, more closely approximates a 
finding of "moderate" disability, and is primarily manifested 
by recurrent low back pain with increased bilateral 
paraspinal muscle spasms productive of moderate limitation of 
forward flexion and backward extension.  There was no 
objective evidence of pain on motion or neurological 
involvement.

5.  More recent VA orthopedic examination in September 1999 
failed to yield legitimate objective findings because the 
veteran was uncooperative.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
cardiomyopathy, with hypercholesterolemia and musculoskeletal 
pain, and fibromyalgia of the shoulders and neck are not well 
grounded.  38 U.S.C.A. § 5107(a).

2.  An initial rating in excess of 10 percent for service-
connected chronic low back disorder is not warranted.  38 
U.S.C.A. §§ 1155, 7105 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45 and Diagnostic 
Codes 5292, 5293, 5295 (1999).  

3.  Currently, the schedular criteria for the assignment of a 
20 percent disability rating, but no more, for service-
connected chronic low back disorder are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45 and Diagnostic Codes 5292, 
5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West 1991 
& Supp. 2000).  Certain chronic diseases, including 
cardiovascular disease, when manifest to a degree of 10 
percent or more within one year after the veteran's military 
service ended, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.307(d) (1999).  Additionally, secondary service connection 
is warranted when a disability is proximately due to or the 
result of a service-connected disease or injury, 38 C.F.R. § 
3.310(a) (1999), or, to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a) VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The liberalizing evidentiary standards set forth in 38 
U.S.C.A. § 1154(b) (West 1991) and its corresponding 
regulatory section, 38 C.F.R. § 3.304(d) (1999), are not 
applicable in this case as the veteran does not allege that 
any of the disabilities were incurred while engaging in 
combat with the enemy.

Service medical records show that the veteran was treated on 
occasion for musculoskeletal chest pain and 
hypercholesterolemia since 1976.  The veteran was 
hospitalized in January 1977 for intermittent episodes of 
chest pain.  Physical examination revealed a loud S3 gallop 
and a grad II/VI early systolic ejection murmur, heard best 
at the left sternal border and apex, as well as over the 
pulmonic area with diaphragm.  He also had a short systolic 
murmur, grade I-II/VI at the left sternal border that 
radiated towards the apex.  Finally, he had bruits over the 
great vessels of the neck.  During the hospital course, he 
underwent treadmill examination which was noted to be within 
normal limits.  Echocardiogram revealed thickening of the 
interior part of the septum.  Phonocardiogram was normal.  It 
was decided that the veteran's pain was probably due to 
musculoskeletal causes, without evidence of either covert or 
overt cardiac disease.  Furthermore, several observers 
listened to the heart, and with careful examination, it was 
decided that the veteran murmurs and S3 were probably 
physiologic and due to flow.  The discharge diagnoses were 
musculoskeletal chest pain and probable hypercholesterolemia 
of the Fredrickson's type IIA category.  The veteran was 
returned to full duty status on February 7, 1977.  In October 
1989, the veteran was seen with complaints of left shoulder 
and neck pain following an automobile accident.  He stated 
that his car was hit on the right side, and he had no pain 
until he awoke the next morning.  Physical examination 
revealed that he was in no acute distress.  He had full range 
of motion of the left arm, head and neck.  Pain was felt, 
when his head was rotated toward the left shoulder, in the 
trapezius muscle.  There was no deformity of the cervical 
spine and no inflammation was noted.  The diagnosis was 
muscle spasm of the trapezius muscle.  There was, however, no 
further mention of shoulder or neck pain.  On retirement 
examination in September 1994, the veteran had normal 
clinical evaluations of the heart, upper extremities, and 
spine.  The veteran underwent echocardiography which revealed 
mild septal hypertrophy but without significant subaortic 
thickening.  There was normal left ventricular contractility 
with no diffuse changes of the left ventricular hypertrophy.  
There was also no significant Doppler abnormality.

After a review of the evidence of record, the Board finds 
that well grounded claims for cardiomyopathy, with 
hypercholesterolemia and musculoskeletal pain, and 
fibromyalgia of the shoulders and neck have not been 
presented.

As to the veteran's claimed cardiomyopathy, VA cardiology 
examination in August 1997 indicated that other than mild 
left hypertrophy, which was specifically related to the 
already service-connected hypertension, there was no evidence 
of end organ damage.  Therefore, although the veteran was 
treated for premature heart contractions in service, there is 
no competent medical evidence of current disability.  
Additionally, a relationship between the veteran's service-
connected hypertension and cardiomyopathy with 
hypercholesterolemia and musculoskeletal chest pain was 
specifically ruled out on VA examination in September 1999.

Likewise, although he had heart murmurs during service, not 
every manifestation of abnormal heart action or sound in 
service will permit service connection for heart disease, 
first shown as a clear-cut clinical entity at some later 
date.  38 C.F.R. § 3.303(b).  

Although the veteran was treated for shoulder and neck pain 
following an automobile accident in 1989, the condition was 
apparently acute and transitory in nature and resolved at 
service discharge.  He had a normal clinical evaluation of 
the neck and upper extremities on retirement examination in 
September 1994.  While the veteran has presented medical 
evidence of being currently diagnosed with fibromyalgia, he 
has failed to submit any medical evidence of a nexus between 
this disorder and service.  Consequently, he has failed to 
satisfy the third element of a well-grounded claim.  See 
Caluza, supra. 

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In view of the foregoing, the Board also concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for 
cardiomyopathy, with hypercholesterolemia and musculoskeletal 
pain, and fibromyalgia of the shoulders and neck, as required 
by 38 U.S.C.A. § 5107(a) (West 1991).  The claims, therefore, 
must be denied.  Since the veteran has failed to present well 
grounded claims, VA has no duty to assist him in the 
development of facts pertaining to these claims.  

Where claims are otherwise not well grounded, VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with each VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, 
unlike the situation in Robinette, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claims 
well grounded.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

ii.  Higher Evaluation

The veteran's claim of entitlement to a disability evaluation 
in excess of 10 percent for chronic low back disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

VA must consider all potentially applicable regulations, 
based upon the assertions and issue raised in the record and 
explain the reasoning supporting the conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 (1999) 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 (1999) 
states that, in cases of functional impairment, evaluations 
are to be based upon lack of usefulness.  This evaluation 
includes functional disability due to pain under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999).  See also 
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  

There is a distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  A claim for increased rating is a new claim, which 
is based upon facts different from those relied upon in a 
prior final denial of the veteran's claim.  Original claims 
are, as matter of law, those placed into appellate status by 
virtue of a NOD expressing disagreement with the initial 
rating awards and never ultimately resolved until the Board 
decision on appeal.  See Fenderson at 125 (citations 
omitted). At the time of an initial rating, "separate ratings 
can be assigned for separate periods of time based on the 
facts found," a practice known as "staged" ratings."  See 
Fenderson at 126.  The issue before the Board involves an 
initial rating.  

During service the veteran received treatment on occasion for 
chronic low back pain.  Notwithstanding, he had a normal 
clinical evaluation of the spine on retirement examination in 
November 1994.  

In conjunction with his 'original' claim for compensation, on 
VA examination in March 1996 the veteran complained of 
localized low back pain with muscle spasm and some 
intermittent tingling down his right leg.  Physical 
examination revealed no postural or fixed deformities.  The 
musculature of the back was well-developed without 
significant spasm, but he had some mild pain to percussion in 
the paraspinal muscles.  Forward flexion was achieved to 70 
degrees, with backward extension to 20 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 30 degrees, 
left rotation to 40 degrees and right rotation to 40 degrees.  
There was minimal evidence of pain on motion.  Straight leg 
raising was negative.  X-rays found no gross or bony 
pathology.  The diagnosis was mechanical-type low back pain 
with mild radicular symptoms.

A review of the July 1996 rating decision reveals that 
service connection and the 'initial' rating of 10 percent for 
chronic low back disorder were granted based on his SMRs and 
the above-mentioned VA examination report.

On VA examination in August 1997 a physical examination 
revealed no postural abnormalities, scars or fixed 
deformities.  There was increased paraspinal muscle spasms in 
the bilateral paraspinous muscles.  Forward flexion was 
achieved to 60 degrees, with backward extension to 20 
degrees, left lateral flexion to 25 degrees, right lateral 
flexion to 25 degrees, left rotation to 80 degrees and right 
rotation to 60 degrees.  There was no evidence of pain on 
motion.  In the lower extremities, there was normal 5/5 
strength in all muscles tested.  Sensation in the lower 
extremities was intact.  Reflexes were normal and symmetric 
in the Achilles and patellae.  There was no evidence of 
neurologic involvement.  X-rays of the lumbar spine showed no 
evidence of arthritis.  However, there was some slight disc 
space narrowing at L5-S1.  No foraminal stenosis was 
appreciated.  The diagnoses included low back pain with 
radiculopathy down the right lower extremity, which maybe 
consistent with a herniated nucleus pulposus.  

On VA examination in September 1999, the veteran was in no 
acute distress.  He walked with a normal gait, without 
limping or listing.  However, when asked to walk on his heels 
and toes, he complained that he could not because doing so 
caused back pain.  He indicated that he was unable to walk on 
either his heels or his toes for this reason.  His spine was 
straight and his pelvis and shoulders were level.  There was 
no localized tenderness or muscle spasm about the lumbosacral 
area, but when the veteran was asked to bend forward and 
touch his toes, he stated that he could not because it was 
painful.  His straight leg raising test and Patrick's test, 
however, were normal.  His reflexes and sensation were intact 
throughout both lower extremities.  There was no evidence of 
any muscle atrophy or weakness in the lower extremity.  The 
calves were of equal circumference.  His peripheral 
circulation was intact.  X-rays of the lumbosacral spine were 
negative, except for vascular calcifications.  The diagnosis 
was pain of the lumbosacral spine - no objective findings on 
physical examination.  The examiner commented that, with 
regard to the DeLuca decision, there was no evidence that 
weakened movement, fatigue or loss of coordination caused him 
any restriction of motion.  However, the veteran did complain 
of pain when he asked to forward flex and refused to forward 
flex more than 15 degrees.  The examiner opined that the 
veteran did not put out maximum effort when he was asked to 
forward flex and this was not a legitimate objective finding.  
The examiner noted that the veteran should have been able to 
forward flex to at least 60 to 70 degrees, even if it were 
painful.

In the instant case, the veteran low back disorder was 
assigned a 10 percent disability evaluation under Diagnostic 
Code 5292 for slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation requires moderate limitation 
of motion.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. Part 4, Diagnostic Code 5292 
(1999).

According to the applicable criteria, mild intervertebral 
disc syndrome (IVDS) requires a 10 percent disability 
evaluation.  A 20 percent evaluation is warranted for 
moderate IVDS with recurring attacks.  A 40 percent 
evaluation requires severe IVDS with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. Part 4, 
Diagnostic Code 5293 (1999).

Moreover, lumbosacral strain with characteristic pain on 
motion requires a 10 percent disability evaluation.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).

After a complete review of the record, the Board finds that 
an 'initial' disability evaluation in excess of 10 percent is 
not warranted.  The veteran's March 1996 VA orthopedic 
evaluation shows that he manifested slight limitation on 
forward flexion (to 70 degrees) and mild pain with percussion 
in the paraspinal muscles.  However, the musculature of the 
back was well-developed without significant spasm.  As such, 
the 'initial' 10 percent rating was appropriate.  

In determining the propriety of this 'initial' rating, the 
Board has also considered the veteran's "functional loss" due 
to his level of disability at retirement.  38 C.F.R. § 4.40 
(1999).  In DeLuca v. Brown, 8 Vet. App. 202 (1995) the Court 
held that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  See DeLuca at 206.  Thus, 
additional disability due to pain supported by adequate 
pathology must be considered.  Although the veteran 
complained of intermittent tingling down his right leg, his 
March 1996 orthopedic evaluation report indicated that 
straight leg raising was negative with minimal evidence of 
pain on motion.  There were also no postural abnormalities or 
fixed deformity.  In view of the foregoing, the Board finds 
that the veteran's pain and functional loss of the low back 
disorder was not of such a degree as to warrant a higher 
'initial' disability rating.

Notwithstanding, the Board observes that evidence developed 
since this 'initial' rating shows an increase in severity of 
the veteran's low back symptomatology such as to support a 20 
percent disability evaluation under Diagnostic Code 5292.  
Although pain remains the predominate disability factor, the 
veteran's August 1997 VA orthopedic examination shows a 
decrease in range of motion of the lumbar spine.  The veteran 
manifested moderate limitation of forward flexion (to 60 
degrees) and backward extension (to 20 degrees).  
Additionally, there was clinical evidence of increased muscle 
spasms in the paraspinal muscles.  As such, the Board finds 
that the veteran's service-connected low back disorder more 
closely approximates a "moderate" lumbar spine disability 
under the criteria for rating IVDS and moderate limitation of 
motion under Diagnostic Code 5292, and a 20 percent rating 
under the criteria of rating a lumbosacral strain.

Consideration has been given as to whether the disability 
meets the criteria for a higher disability rating.  However, 
while there is some evidence of disc space narrowing, it is 
only slight at L5-S1 and other than the complaint of 
radicular pain, there are no other subjective symptoms nor 
are there objective symptoms of IVDS.  Thus, his disability 
is not entitled to a higher rating pursuant to Diagnostic 
Code 5293.  Neurologically, the veteran was essentially 
normal at the time of the 1996 and 1997 examinations.  Thus, 
a higher rating under Code 5293 would not otherwise be in 
order in any case.  Also, there is no credible evidence of 
severe limitation of motion nor of spinal listing, under 
Diagnostic Codes 5292 and 5295.  

Additionally, the veteran Board notes that the veteran was 
uncooperative on more recent VA orthopedic examination in 
September 1999 when he refused to heel and toe walk or 
forward flex; thereby precluding the examiner from making 
legitimate objective findings.  The duty to assist is not a 
one-way street, and the veteran has not completely fulfilled 
his obligation to cooperate in developing his claim.  Wood v. 
Derwinski, 1 Vet. App. App. 190 (1991).  As such, the 
evidence of does not support a finding of entitlement to the 
next highest disability evaluation of 40 percent.  

In short, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain 
and dysfunction are not supported by adequate pathology.  The 
Board notes that a lay person can provide evidence of visible 
symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1999); see also Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).  Here, the objective neurological 
findings discussed above are essentially negative and a 
higher rating based on functional loss due to pain on use or 
due to flare-ups is not warranted. 

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The claims for service connection for cardiomyopathy, with 
hypercholesterolemia and musculoskeletal pain, and 
fibromyalgia of the shoulders and neck are denied as not well 
grounded.

An 'initial' rating in excess of 10 percent for chronic low 
back disorder is denied.

Entitlement to a current 20 percent disability evaluation for 
chronic low back disorder is granted, subject to the laws and 
regulations regarding the payment of monetary benefits.




REMAND

i.  GERD

During his August 1997 VA examination the veteran indicated 
that he received ongoing treatment for GERD at the VA Medical 
Center in Loma Linda, California; however, while pertinent to 
the claim, those treatment records have not been associated 
with the claims file.  When the VA is put on notice that 
records exist that might help the veteran complete his 
application, the VA is obligated to obtain those records.  
Epps v. Brown, 9 Vet. App. 341 (1996).  Moreover, those 
records are constructively of record and are reasonably 
expected to be a part of the appellate record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

ii.  Maxillary Sinusitis

The veteran retired from military service on February 28, 
1995 and filed his 'original' claim for service connection 
for in February 1, 1996 (within one year of service 
separation).  Service connection was granted for sinusitis in 
May 198 and assigned a noncompensable rating under 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 which was later increased to 10 
percent by an April 2000 rating action, retroactive to March 
1, 1995.  

Because the veteran has perfected an appeal as to the 
assignment of the initial rating assigned following the award 
of service connection for maxillary sinusitis, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson, 
supra.

The Board observes that various amendments became effective 
as to sections of the VA Schedule for Rating Disabilities 
pertaining to the Respiratory System (effective from October 
7, 1996).  The veteran has already been provided with a copy 
of the revised VA rating criteria and the current 10 percent 
rating was assigned under these new criteria.  However, it 
does not appear that the RO has considered the application of 
the "old" rating criteria as to the period prior to October 
7, 1996 (the effective date of the "new" (revised) 
criteria.  Where rating criteria change after a claim is 
filed but during an appeal, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) (although the old criteria can not be applied 
effective as of the date of the new criteria).  Thus, the 
Board concludes that his claim for a higher disability 
evaluation for maxillary sinusitis should be reviewed under 
both the "old" and "new" rating criteria.  

Since the claim for an increased rating for maxillary 
sinusitis must be remanded for procedural purposes, the 
veteran should also be afforded a VA rating examination.  

Accordingly, further appellate consideration of these claims 
will be deferred and the case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his GERD and maxillary 
sinusitis, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records pertaining to treatment for GERD 
at the VA Medical Center in Loma Linda, 
California, should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should then schedule the 
veteran for a VA ear, nose and throat 
(ENT) evaluation.  The veteran's claims 
folder should be made available to and 
reviewed by the examiner prior to 
examination of the veteran.  X-rays, 
laboratory tests, and/or other diagnostic 
studies should be performed as deemed 
appropriate.  The examiner should then 
correlate the findings and render an 
opinion as to the current nature and 
extent of the veteran's service-connected 
maxillary sinusitis.  A discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.

3.  If deemed necessary by the RO in 
light of any additional evidence 
obtained, and if the claim for service 
connection for GERD is deemed well 
grounded by the RO, the RO should 
schedule the veteran for a VA 
gastrointestinal examination to determine 
the existence and probable etiology of 
GERD.  The claims folder, along with all 
additional evidence obtained pursuant to 
the requests above, must be available to 
the examiner for review in conjunction 
with the examination.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the rationale for all opinions given.

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims for service 
connection for GERD and a higher 
disability evaluation for maxillary 
sinusitis.  The RO's decision must 
discuss the additional evidence 
developed, as well as any staged ratings 
assigned under Fenderson, v. West, 12 
Vet. App. 119 (1999).  To this end, 
consideration should be given to any 
additional applicable laws and 
regulations, including the "old" rating 
criteria for the evaluation of maxillary 
sinusitis.  

5.  If either of these determinations 
remain unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim(s).  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



